[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            November 21, 2005
                               No. 05-10521               THOMAS K. KAHN
                         ________________________             CLERK

                  D. C. Docket No. 02-00112-CV-JTC-3

BAKER P.B.E. WAREHOUSE, INC.,


                                                           Plaintiff-Counter-
                                                        Defendant-Appellant,

                                  versus

AKZO NOBEL COATINGS, INC.,

                                                          Defendant-Counter-
                                                          Claimant-Appellee,

CLASSIC PAINT COMPANY, INC.,
d.b.a. MAC Specialty Coatings,
HAROLD I. MOYERS,
HAROLD B. MOYERS,


                                 Defendants-Third-Party- Plaintiffs-Appellees,

                                  versus

BARRY W. KIVES et al.,


                                                      Third-Party-Defendants.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________
                                 (November 21, 2005)


Before BIRCH and WILSON, Circuit Judges and ROYAL *, District Judge.

PER CURIAM:

       After a thorough review of the record, the briefs of the parties, and the

presentation of oral argument, we find no reversible error. Accordingly, the

judgment of the district court is AFFIRMED.




       *
       Honorable C. Ashley Royal, United States District Judge for the Middle District of
Georgia, sitting by designation.